390 F.2d 661
Robert M. MILLER, Appellant,v.UNITED STATES of America, Appellee.
No. 21695.
United States Court of Appeals Ninth Circuit.
Feb. 15, 1968.

Ronald F. Sypnicki (argued), Sacramento, Cal., for appellant.
James Simonelli (argued), Special Asst. to U.S. Atty., Cecil Poole, U.S. Atty., Sacramento, Cal., for appellee.
Before BARNES and BROWNING, Circuit Judges, and JAMESON, District Judge.
PER CURIAM.


1
Appellant was convicted of embezzlement as a Trustee in Bankruptcy from a bankrupt estate (18 U.S.C. 153).  He raises but one ground on appeal: the sufficiency of the evidence.  The evidence, though largely circumstantial, not only substantially supports and is sufficient for conviction, but, in our opinion, overwhelmingly establishes defendant's guilt.


2
We affirm.